Citation Nr: 1737398	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-46 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease prior to December 5, 2011 and for a rating in excess of 60 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1977 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran presented sworn testimony at a hearing before the undersigned in May 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his degenerative disc disease and a TDIU.  By way of background, in an August 1986 rating decision, the RO reduced the Veteran's back disability from 40 percent to 20 percent disabling.  The Veteran was notified of the determination and of his appellate rights, but did not appeal.  On March 5, 2008, VA received his application for an increased rating for his degenerative disc disease and TDIU.  In July 2008, the RO issued a rating decision continuing the Veteran's degenerative disc disease rating and denying TDIU.  During the pendency of the appeal the Veteran's degenerative disc disease rating was increased to 40 percent disabling effective March 5, 2008 and increased again to 60 percent effective December 5, 2011; however, the denial of his claim for TDIU was continued.  

If a claimant does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).  

At the May 2017 hearing before the Board, the Veteran alleged CUE in the August 1986 rating decision reducing his back disability from 40 percent to 20 percent disabling.  See Hr'g Tr. at 4.  To date, the RO has not considered whether its unappealed August 1986 rating decision contained CUE as the Veteran contends.  

The Veteran's challenge to the August 1986 rating decision is inextricably intertwined with the claim for an increased rating for his degenerative disc disease and for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected claims until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of clear and unmistakable error in the August 1986 rating decision reducing the Veteran's back disability rating from 40 percent to 20 percent disabling.      

2.  Then reconsider the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the matter is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

